Title: To George Washington from James Wilson, 31 December 1791
From: Wilson, James
To: Washington, George



Sir,
Philada 31st Decemr 1791.

Agreeably to what you mentioned when I had the Honour of an Interview with you, I have reduced to Writing my Sentiments concerning a Digest of Laws for the United States. I enclose also the Copy of a Letter, which I wrote to the Speaker of the House of Representatives of Pennsylvania. This shews the Manner ⟨mutilated⟩ a Digest of Law ought, in my Opinion, to be executed.
Any farther Explanation that may be necessary I will chearfully give. I have the Honour to be, Sir Your most obedient and very humble Servant

James Wilson

